1
2
3
4
5
6
7                                    UNITED STATES DISTRICT COURT

8                                  EASTERN DISTRICT OF CALIFORNIA

9
10
     KEFFIER SAVARY,                                 Case No. 1:18-cv-01305-DAD-EPG (PC)
11
                    Plaintiff,                       ORDER GRANTING DEFENDANTS’
12                                                   REQUEST TO OPT OUT OF EARLY
            v.                                       SETTLEMENT CONFERENCE
13
     T. TOWLE and A. JAIME,
14                                                   (ECF NO. 21)
                    Defendants.
15
16
17          Keffier Savary (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in this
18   civil rights action pursuant to 42 U.S.C. § 1983.
19          This matter has been referred for an early settlement conference. (ECF No. 19). On March 22,
20   2019, Defendants filed a notice to Court opting out of the settlement conference. (ECF No. 21). In
21   the notice, “Defendants request that the Court permit them to opt out of the settlement conference,”
22   explaining that, following an evaluation of the case and a conversation with Plaintiff, they have
23   determined that a settlement conference would not be beneficial at the present time. (ECF No. 21, p.
24   2). Given Defendants’ explanation, the Court will grant Defendants’ request to opt out of an early
25   settlement conference.
26   ///
27   ///
28   ///
1            Accordingly, it is ORDERED that Defendants’ request to opt out of an early settlement

2    conference (ECF No. 21) is GRANTED. The Court will not schedule a settlement conference at this

3    time.

4
5    IT IS SO ORDERED.

6
        Dated:     March 25, 2019                            /s/
7                                                     UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
